Order entered November 30, 2015




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00913-CV

                               SHEIK TEHUTI, Appellant

                                              V.

                           ATMOS ENERGY CORP, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-12135

                                        ORDER
       Appellant Sheik Tehuti’s “Motion to Dismiss Summary Judgment for Lack of Personal

and Subject Matter Jurisdiction is DENIED.




                                                      /s/   ADA BROWN
                                                            JUSTICE